                                                                Case 2:20-bk-21022-BR     Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47       Desc
                                                                                           Main Document     Page 1 of 8



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  2 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959
                                                                  3 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                          UNITED STATES BANKRUPTCY COURT

                                                                 10                           CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                         Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                Chapter 7

                                                                 14                                               NOTICE OF MOTION FOR ORDER
                                                                                                                  APPROVING COMPROMISE
                                                                 15                                               REGARDING ALLOCATION OF
                                                                                                                  CONTINGENCY FEES BETWEEN THE
                                                                 16                                               ESTATE AND THE LAW OFFICE OF
                                                                                                  Debtor.         KENNY S. RAMIREZ PURSUANT TO
                                                                 17                                               FEDERAL RULE OF BANKRUPTCY
                                                                                                                  PROCEDURE 9019
                                                                 18
                                                                                                                  [No Hearing Required Pursuant to
                                                                 19                                               Local Bankruptcy Rule 9013-1(o)]

                                                                 20

                                                                 21 TO ALL INTERESTED PARTIES:

                                                                 22         PLEASE TAKE NOTICE that Elissa D. Miller, the chapter 7 trustee for the
                                                                    bankruptcy estate of Girardi Keese (the "Trustee"), has filed a Motion for Order
                                                                 23 Authorizing Compromise of Controversy Regarding Allocation of Contingency Fees
                                                                    Between the Estate and The Law Office of Kenny S. Ramirez Pursuant to Federal Rule of
                                                                 24 Bankruptcy Procedure 9019 (the "Motion"). The Trustee is requesting that the Motion be
                                                                    granted without a hearing as provided in Local Bankruptcy Rule 9013-1(o) unless a party
                                                                 25 in interest timely files and serves a written opposition to the Motion and requests a
                                                                    hearing. The Motion is summarized as follows
                                                                 26
                                                                            1.     Prior to the Petition Date, Violet Mendoza ("Mendoza") retained the Debtor
                                                                 27 to represent her in a case against F. McCourt (the "Case"). While employed by the
                                                                    Debtor, Ramirez was the attorney who brought Mendoza in as a client and who worked
                                                                 28 exclusively with Mendoza in pursuing the Case. Ramirez brought the Case in to the


                                                                      2880619.1                                  1                                    NOTICE
                                                                Case 2:20-bk-21022-BR      Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47          Desc
                                                                                            Main Document     Page 2 of 8



                                                                  1 Debtor shortly before he left the firm, and Ramirez has continued to represent Mendoza
                                                                    after leaving the Debtor's employment. The dispute recently went to arbitration, with one
                                                                  2 of the issues being allocation of damages among four injured claimants. Ramirez
                                                                    handled all aspects of working up the matter prior to and through the arbitration, including
                                                                  3 the preparation of briefs, compilation of evidence, the retention of experts, witness
                                                                    issues, medical exams, the presentation of evidence, argument, and several weeks'
                                                                  4 worth of post-arbitration briefs on legal and evidentiary issues between the opposing
                                                                    claimants. Ramirez also incurred thousands of dollars in additional costs in pursuing the
                                                                  5 resolution of the Case.

                                                                  6         2.      Based primarily on the short period of time that Mendoza was a client of the
                                                                    Debtor, the Trustee and Ramirez have agreed that the Estate's share of the Contingency
                                                                  7 Fee is 5%, or $25,968.96 and Ramirez's share of the Contingency Fee is 95%, or
                                                                    $493,410.20. The Estate is to be reimbursed for the Debtor's costs totaling $33,026.66.
                                                                  8 A copy of the Agreement, which fully sets out the terms of the settlement, is attached to
                                                                    the Motion as Exhibit "1."
                                                                  9
                                                                            DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND
                                                                 10 REQUEST FOR A HEARING: Pursuant to LBR 9013-1(o), any party who opposes the
                                                                    Motion may request a hearing on the Motion. The deadline to file and serve a written
                                                                 11 opposition and request for hearing is 14 days after the date of service of this notice, plus
SMILEY WANG-EKVALL, LLP




                                                                    3 additional days if you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                            If you timely file and serve a written opposition and request for a hearing, the
                                                                 13 Trustee will file and serve a notice of hearing at least 14 days in advance of the hearing.
                                                                    If you fail to comply with this deadline, (a) the Trustee will file a declaration to indicate
                                                                 14 (1) the Motion was properly served, (2) the response period elapsed, and (3) no party
                                                                    filed and served a written opposition and request for a hearing within 14 days after the
                                                                 15 date of service of the notice; (b) the Trustee will lodge an order that the Court may use to
                                                                    grant the Motion; and (c) the Court may treat your failure as a waiver of your right to
                                                                 16 oppose the Motion and may grant the Motion without further hearing and notice.

                                                                 17 DATED: August 19, 2021                  SMILEY WANG-EKVALL, LLP

                                                                 18
                                                                                                            By:          /s/ Kyra E. Andrassy
                                                                 19
                                                                                                                  KYRA E. ANDRASSY
                                                                 20                                               Attorneys for Elissa D. Miller,
                                                                                                                  Chapter 7 Trustee
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2880619.1                                    2                                      NOTICE
       Case 2:20-bk-21022-BR                      Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 3 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION FOR ORDER APPROVING
COMPROMISE REGARDING ALLOCATION OF CONTINGENCY FEES BETWEEN THE ESTATE AND THE LAW
OFFICE OF KENNY S. RAMIREZ PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 August 19, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)) August 19, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 900125


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 19, 2021                           Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 4 of 8


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld ori@marguliesfaithlaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Ron Maroko ron.maroko@usdoj.gov
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      David M Reeder david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Frank X Ruggier frank@ruggierlaw.com, enotice@pricelawgroup.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer johnshaffer@quinnemanuel.com
      Richard M Steingard , awong@steingardlaw.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon bt@treyzon.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 5 of 8


        SERVED BY UNITED STATES MAIL:


29039 GLADIOLUS DR.                                 ABIR COHEN TREYZON SALO, LLP, A                     AMERICAN EXPRESS NATIONAL BANK C/O
CANYON COUNTRY, CA 91387‐1829                       CALIFORNIA LAW FIRM                                 ZWICKER &
                                                    16001 VENTURA BOULEVARD,                            80 MINUTEMAN ROAD
                                                    SUITE 200                                           P.O. BOX 9043
                                                    ENCINO, CA 91436‐4482                               ANDOVER, MA 01810‐0943

AMERICAN EXPRESS TRAVEL RELATED                     AMY FISCH SOLOMON                                   ANDREW GOODMAN
SERVICES COM                                        P.O. BOX 1958                                       30700 RUSSELL RANCH ROAD
C/O ZWICKER AND ASSOCIATES, P.C.                    SANTA YNEZ, CA 93460‐1958                           SUITE 250
P.O. 9043                                                                                               WESTLAKE VILLAGE, CA 91362‐9507
ANDOVER, MA 01810‐0943

ATKINSON‐BAKER, INC.                                BAKER, KEENER & NAHRA, LLP                          BEDFORD LAW GROUP, APC
500 N. BRAND BLVD. 3RD FLOOR                        633 WEST FIFTH STREET                               1875 CENTURY PARK EAST
GLENDALE CA 91203‐1945                              SUITE 5500                                          SUITE 1790
                                                    LOS ANGELES, CA 90071‐2014                          CENTURY CITY, CA 90067‐2537

BEDFORD LAW GROUP, APC                              CT3MEDIA, INC. CHET THOMPSON                        BRANDON STOKES
1875 CENTURY PARK EAST, SUITE 1790                  26080 SHADOW ROCK LN                                4638 WOODLANDS VILLAGE DRIVE
LOS ANGELES, CA 90067‐2537                          VALENCIA, CA 91381‐0630                             ORLANDO, FL 32835‐2719

BRIAN ARMSTEAD                                      BRIAN GARRETT                                       COHEN & COHEN, LLP
65 WATKINS AVENUE                                   15 S. ROLLING HILLS AVE                             16130 VENTURA BLVD.
WOODBURY, NJ 08096‐1235                             IRWIN, PA 15642‐3220                                SUITE 140
                                                                                                        ENCINO, CA 91436‐2582

CALIFORNIA DEPARTMENT OF HEALTH CARE                                                                    CHRISTIAN PETTY
SERVICE                                                                                                 6607 5TH AVENUE
MICHAEL BYERTS                                                                                          RIO LINDA, CA 95673‐3409
300 S. SPRING STREET, SUITE 1702
LOS ANGELES CA 90013‐1256

CHRISTINA FULTON                                    CODY THOMPSON                                       CIGNA HEALTH AND LIFE INSURANCE
1875 CENTURY PARK EAST                              12040 DRIFTSTONE DRIVE                              COMPANY
SUITE 2230                                          FISHERS, IN 46037‐8405                              MARYLOU RICE
LOS ANGELES, CA 90067‐2522                                                                              LEGAL COMPLIANCE LEAD ANALYST
                                                                                                        900 COTTAGE GROVE ROAD, B6LPA
                                                                                                        HARTFORD CT 06152‐0001

DEPARTMENT OF HEALTH CARE SERVICES                  DJK COUNSEL, LTD.                                   DK GLOBAL, INC.
OFFICE OF LEGAL SERVICES MS 0010                    C/O DANIEL J. KATZ                                  420 MISSOURI CT
ATTN STEVEN A OLDHAM STAFF ATTORNEY                 1925 CENTURY PARK E, #810                           REDLANDS, CA 92373‐3128
PO BOX 997413                                       LOS ANGELES, CA 90067‐2709
SACRAMENTO CA 95899‐7413


DAIMLER TRUST                                       DAIMLER TRUST                                       DALTON & ASSOCIATES
C/O BK SERVICING, LLC                               C/O BK SERVICING, LLC                               1106 WEST TENTH STREET
PO BOX 131265                                       PO BOX 131265                                       WILMINGTON, DE 19806‐4522
ROSEVILLE, MN 55113‐0011                            ROSEVILLE, MN 55113‐0011




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 6 of 8


DAVID R. LIRA                                       DEVIN LYNN SCOTT                                    DOMINIC LOMBARDO
10100 SANTA MONICA BOULEVARD, 12TH                  512 BRAGINTON ST LOT 2                              115 E. POMONA BOULEVARD
FLOOR                                               CLEARWATER, FL 33756‐1565                           SUITE A
LOS ANGELES, CA 90067‐4003                                                                              MONTEREY PARK, CA 91755‐7210

DONLIN, RECANO & COMPANY                            EDELSON PC                                          DAYMOND WALTON
6201 15TH AVE                                       150 CALIFORNIA STREET, 18TH FLOOR                   11 WALTON HERNDON DRIVE
BROOKLYN, NY 11219‐5411                             SAN FRANCISCO, CA 94111‐4569                        MEHERRIN, VA 23954‐2836

JARED W. BAPTISTA                                   ERIC BRYAN SEUTHE                                   ERIC GOLDBERG
30 LAKEVIEW DRIVE                                   10990 WILSHIRE BLVD.                                DLA PIPER LLP (US)
NARRAGANSETT, RI 02882‐1617                         SUITE 1420                                          2000 AVENUE OF THE STARS, #400
                                                    LOS ANGELES, CA 90024‐3931                          LOS ANGELES 90067‐4735

ERIC LINDVALL, DO                                   ERIKA GIRARDI                                       ERIKA SALDANA
604 N MAGNOLIA AVE SUITE 100                        C/O DINSMORE & SHOHL LLP                            1757 RIVERSIDE DRIVE
CLOVIS, CA 93611‐9205                               550 SOUTH HOPE STREET, SUITE 1765                   GLENDALE, CA 91201‐2856
                                                    LOS ANGELES, CA 90071‐2669

JEFFREY M. SCHWARTZ                                 ESQUIRE DEPOSITION SOLUTIONS, LLC.                  EXPRESS NETWORK LLC
MUCH SHELIST                                        2700 CENTENNIAL TOWER 101 MARIETTA ST               1605 W OLYMPIC BLVD #800
191 N. WACKER DRIVE, SUITE 1800                     ATLANTA, GA 30303                                   LOS ANGELES CA 90015‐4685
CHICAGO, IL 60606‐1631

FAY PUGH                                            FRANTZ LAW GROUP, APLC                              GAYLE C. KUROSU
1163 DANIELS DRIVE                                  2029 CENTURY PARK EAST                              1116 WEST 187TH STREET
LOS ANGELES, CA 90035‐1101                          #400                                                GARDENA, CA 90248‐4123
                                                    LOS ANGELES, CA 90067‐2905

GIRARDI KEESE                                       GOLKOW LITIGATION SERVICES, LLC                     HAKEEM DAUL SHACQUIL DANLEY ( HOBSON)
1126 WILSHIRE BLVD                                  GOLKOW LITIGATION SERVICES                          901 TUCKER STREET
LOS ANGELES, CA 90017‐1904                          1650 MARKET STREET, SUITE 5150                      WILLIAMSPORT, PA 17701‐3627
                                                    PHILADELPHIA, PA 19103‐7249

HENRY ANDREW PEREZ BETANCUR                         IDISCOVERY SOLUTIONS                                ISRAEL I CASSARO
4887 VIA PALM LAKES                                 535 ANTON BLVD STE 850                              2723 CAMBRIDGE AVE
#506                                                COSTA MESA, CA 92626‐7062                           HEMET, CA 92545‐5315
WEST PALM BEACH, FL 33417‐2728

JAMS, INC.                                          JOSEFINA CASTILLO‐HERNANDEZ                         JAIME RUIGOMEZ
18881 VON KARMAN AVE., SUITE 350                    27604 FIREBRAND DR                                  C/O MARGULIES FAITH, LLP
IRVINE, CA 92612‐6589                               CASTAIC, CA 91384‐3583                              16030 VENTURA BLVD., STE. 470
                                                                                                        ENCINO, CA 91436‐4493

JEHOSHAPHAT SHAMBEE                                 JILL O'CALLAHAN                                     JOSHUA REMNANT
LINDA SHAMBEE ON BEHALF OF JEHOSPHAT                1437 CLUB VIEW DRIVE                                535 WATERVLIET AVE
SHA                                                 LOS ANGELES, CA 90024‐5305                          DAYTON, OH 45420‐2542
721 KAREY DRIVE
TEMPLE TX 76502‐8730

JOHN ABASSIAN                                       JUDY SELBERG                                        JOHN EDWARD TILLSON IV
6403 VAN NUYS BOULEVARD                             10990 WILSHIRE BLVD.                                W179S6562 HARDTKE DRIVE
VAN NUYS, CA 91401‐1437                             SUITE 1420                                          MUSKEGO, WI 53150‐9694
                                                    10990 WILSHIRE BLVD., SUITE 1420
                                                    LOS ANGELES, CA 90024‐3931




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 7 of 8


JOHNSON CONTROLS SECURITY SOLUTIONS                 JORDAN DEWANZ‐ TITUS                                JOSEPH RUIGOMEZ
10405 CROSSPOINT BLVD                               488 SNELLING AVE S                                  C/O MARGULIES FAITH, LLP
INDIANAPOLIS, IN 46256‐3323                         #112                                                16030 VENTURA BLVD., STE. 470
                                                    SAINT PAUL, MN 55116‐1555                           ENCINO, CA 91436‐4493

KABC‐AM RADIO, INC.                                 KCC CLASS ACTION SERVICES, LLC                      KIMBERLY ARCHIE
C/O CRF SOLUTIONS                                   C/O DRAKE FOSTER                                    15210 VENTURA BOULEVARD
PO BOX 1389                                         222 N PACIFIC COAST HIGHWAY, 3RD FLOOR              SUITE 307
SIMI VALLEY, CA 93062‐1389                          EL SEGUNDO, CA 90245‐5648                           SHERMAN OAKS, CA 91403‐3841

KATHLEEN L. BAJGROWICZ                              KATHLEEN RUIGOMEZ                                   KIMBERLY ANNE COLEMAN
MANUEL H. MILLER, ESQ.                              C/O MARGULIES FAITH, LLP                            416 VISTA ROMA
LAW OFFICES OF MANUEL H. MILLER                     16030 VENTURA BLVD. STE. 470                        NEWPORT BEACH CA 92660‐3513
20750 VENTURA BOULEVARD, SUITE 440                  ENCINO, CA 91436‐4493
WOODLAND HILLS, CA 91364‐6643

L. EVERETT & ASSOCIATES, LLC                        L.A. ARENA FUNDING, LLC                             MANUEL H. MILLER
3700 STATE STREET, SUITE 350                        C/O RICHARD D. BUCKLEY, JR.                         20750 VENTURA BOULEVARD
SANTA BARBARA, CA 93105‐3100                        ARENT FOX LLP                                       SUITE 440
                                                    555 WEST FIFTH STREET, 48TH FLOOR                   WOODLAND HILLS, CA 91364‐6643
                                                    LOS ANGELES, CA 90013‐1065

LAW OFFICES OF PHILI SHELDON APC                    LAW OFFICES OF PHILIP R. SHELDON, APC               LAW OFFICES OF ROBERT P. FINN
C/O SPERTUS LANDES UMHOFER                          C/O SPERTUS, LANDES, & UMHOFER, LLP                 C/O SPERTUS, LANDES & UMHOFER, LLP
1990 S. BUNDY DR. SUITE                             1990 S. BUNDY DR., SUITE 705                        1990 S. BUNDY SUITE 705
LOS ANGELES, CA 90025‐5240                          LOS ANGELES, CA 90025‐5256                          LOS ANGELES, CA 90025‐5256

MARLATT CONSULTING                                  MATTHEW JONES                                       MICAH S BEAL
85 CRESTA VERDE DR                                  317 E 4TH STREET                                    419 GREENWOOD AVE
ROLLING HILLS ESTATES, CA 90274‐5455                LYNDON, KS 66451‐9550                               MICHIGAN CITY, IN 46360‐5423

MICHAEL VISLOSKY                                    MICHAEL HAMBRIGHT                                   SAMMY Y. HSU
2764 CERES AVE                                      3980 SAN BENITO AVE.                                13044 PACIFIC PROMENADE
CHICO CA 95973‐7814                                 SAN BERNARDINO, CA 92407‐6042                       APT 423
                                                                                                        PLAYA VISTA, CA 90094‐4006

NANO BANC                                           NICKALAS MAURICE WILSON                             NOEL MONTES
C/O EDWARD PADILLA                                  C/O MARY DANIEL WILSON                              2117 BENJAMIN CREEK DR
7755 IRVINE CENTER DRIVE, 3RD FLOOR                 1011 BROADWAY ROAD                                  LITTLE ELM, TX 75068‐0019
IRVINE, CA 92618‐2904                               SANFORD, SC 27332‐9792

OWEN, PATTERSON & OWEN                              PAULINE WHITE                                       PETER ANAKARAONYE
C/O LAW OFFICE OF MICHAEL N. BERKE                  150 N. SANTA ANITA AVENUE                           3218 DUNLAP LANE APT E
25001 THE OLD ROAD                                  SUITE 300                                           MECHANICSBURG, PA 17055‐7056
SANTA CLARITA, CA 91381‐2252                        ARCADIA, CA 91006‐3116

PETERSON & ASSOCIATES COURT REPORTING,              PITNEY BOWES GLOBAL FINANCIAL SERVICES              PITNEY BOWES INC
INC.                                                LLC                                                 27 WATERVIEW DR, 3RD FL
530 B STREET, SUITE 350                             27 WATERVIEW DRIVE                                  SHELTON, CT 06484‐4361
SAN DIEGO, CA 92101‐4403                            SHELTON, CT 06484‐4301

PROFESSIONAL RECRUITERS INC.                        REST YOUR CASE EVIDENCE STORAGE LLC                 ROBERT GIRARDI
13428 MAXELLA AVE #404                              PAULINE WHITE                                       402 SOUTH MARENGO AVE.
LOS ANGELES, CA 90292‐5620                          150 N. SANTA ANITA AVENUE                           SUITE B
                                                    SUITE 300                                           PASADENA, CA 91101‐3113
                                                    ARCADIA, CA 91006‐3116



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 609 Filed 08/19/21 Entered 08/19/21 14:26:47                                       Desc
                                                   Main Document     Page 8 of 8


ROBERT KEESE                                        ROBERT M. KEESE                                     SHANE JETER
22982 ROSEMONT COURT                                22982 ROSEMONT COURT                                2550 WALLINGFORD ROAD
MURRIETA, CA 92562‐3075                             MURRIETA, CA 92562‐3075                             WINSTON SALEM, NC 27101‐1922

RONALD RICHARDS                                     RONNELL TAYLOR ON THE BEHALF OF SADIE               SHANE MORGAN
LAW OFFICE OF RONALD RICHARDS & ASSOC               TAYLOR                                              28 JACKSON AVE
P.O. BOX 11480                                      114 RACQUET CLUB DR #608                            RUTLAND, VT 05701‐4523
BEVERLY HILLS, CA 90213‐4480                        GREENSBURG, PA 15601‐9033

SIMBA CAPITAL INC. ROBERT COHAN                     STILLWELL MADISON                                   SOUTHERN CALIFORNIA GAS COMPANY
9 AVE AT PORT IMPERIAL 408                          C/O DLA PIPER LLP (US)                              555 WEST 5TH STREET
WEST NEW YORK, NJ 07093‐7141                        2000 AVENUE OF THE STARS, #400                      LOS ANGELES, CA 90013‐1011
                                                    LOS ANGELES, CA 90067‐4735

THOMAS A. SCHRANDT                                  U.S. LEGAL SUPPORT, INC.                            THE LAW BUSINESS INSIDER RADIO SHOW
C/O MARVIN E. HARVEY JR. (POA)                      C/O PORTILLO RONK LEGAL TEAM                        13428 MAXELLA AVE #404
707 FAIRWAY DR.                                     5716 CORSA AVENUE                                   LOS ANGELES, CA 90292‐5620
NEW SMYRNA BCH, FL 32168‐6114                       SUITE 207
                                                    WESTLAKE VILLAGE, CA 91362‐4059

US LEGAL SUPPORT                                    VIRGINIA ANTONIO                                    VIRAGE SPV 1, LLC
16825 NORTHCHASE DRSUITE 900                        20413 VIA NAVARRA                                   CORPORATION SERVICE COMPANY
HOUSTON, TX 77060‐6004                              YORBA LINDA, CA 92886‐3065                          251 LITTLE FALLS DRIVE
                                                                                                        WILMINGTON, DE 19808‐1674

VITITOE LAW GROUP                                   WELLS FARGO VENDOR FINANCIAL SERVICES,              C/O CRF SOLUTIONS
ATTN: JAMES VITITOE                                 INC.                                                PO BOX 1389
5707 CORSA AVENUE, 2ND FLOOR                        C/O HEMAR, ROUSSO & HEALD, LLP                      SIMI VALLEY, CA 93062‐1389
WESTLAKE VILLAGE, CA 91362‐6499                     15910 VENTURA BLVD., 12TH FLOOR
                                                    ENCINO, CA 91436‐2802

GERALD J JACQUART AND LISA M JACQUART               RACHAEL DAVIS
1355 E DODGE ST                                     45871 PINE HOLLOW RD
FREMONT, NE 68025‐5765                              ROGERS, OH 44455‐9736




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
